Citation Nr: 1628607	
Decision Date: 07/19/16    Archive Date: 07/28/16

DOCKET NO.  11-21 291A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for fibromyalgia.

2.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for depression.  

3.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for irritable bowel syndrome.

4.  Entitlement to a rating in excess of 30 percent for muscle tension headaches. 


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The appellant served on active duty from February 1991 to July 1997, including service in the Southwest Asia theater of operations from April to December 1996.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from April 2009 and September 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  As set forth above, the appellant's case is currently in the jurisdiction of the RO in Phoenix, Arizona.  

In the April 2009 rating decision, the RO, among other things, denied service connection for fibromyalgia.  The appellant submitted a notice of disagreement with the RO's decision in August 2009 and a Statement of the Case was issued in August 2011.  The appellant perfected an appeal via her submission of a timely VA Form 9 in August 2011.  

In the September 2010 rating decision, the RO denied service connection for residuals of a traumatic brain injury; reopened a previously denied claim of service connection for depression and denied it on the merits; determined that new and material evidence had not been submitted to reopen a previously denied claim of service connection for irritable bowel syndrome; and denied a rating in excess of 30 percent for muscle tension headaches.  The appellant submitted a notice of disagreement with the RO's decision in March 2011 and a Statement of the Case was issued in July 2013.  In September 2013, the appellant submitted a timely VA Form 9, indicating that she wished to continue her appeal only with respect to the issues of service connection for depression and irritable bowel syndrome and an increased rating for muscle tension headaches.  

The Board notes that, although the claims of service connection for depression and irritable bowel syndrome were certified to the Board as new claims, because these claims were previously denied by the RO in final rating decisions, the Board is obligated by statute to consider whether new and material evidence has been submitted prior to addressing the merits of these claims.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); see also Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  Thus, the Board has recharacterized these issues as set forth on the cover page of this decision.  As the RO has considered this matter below, no prejudice to the appellant has resulted by the Board's recharacterization of the issues on appeal.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In connection with her appeal, the appellant requested and was scheduled for a videoconference hearing before a Veterans Law Judge to be held in January 2016.  The appellant was duly notified of the time and date of the hearing in a December 2015 letter mailed to her most recent address of record.  In addition, in January 2016, VA sent a reminder letter to the appellant at her most recent address of record.  The appellant, however, failed to appear for the hearing without explanation.  

Ordinarily, when an appellant fails to appear for a scheduled hearing and has not requested a postponement, the case will be processed as though the request for a hearing has been withdrawn.  38 C.F.R. § 20.702(d) (2015).  No further request for a hearing will be granted in the same appeal unless such failure to appear was with good cause and the cause for the failure to appear arose under such circumstances that a timely request for postponement could not have been submitted prior to the scheduled hearing date.  Id.  

In this case, the record shows that in February 2016, the appellant contacted the RO to advise that she had missed the January 2016 hearing because she had moved, her mail had been forwarded to a temporary address, and she had not received timely notification of the January 2016 hearing.  In support of her claim, she provided a copy of a U.S. Postal Service Official Change of Address Confirmation letter.  In a May 2016 letter, the appellant requested rescheduling of her videoconference hearing.  

Under applicable regulation, a hearing on appeal will be granted if a VA claimant, or his or her representative, expresses a desire to appear in person.  38 C.F.R. § 20.700 (2015).  Indeed, the importance of responding to a request for a hearing is recognized under 38 C.F.R. § 20.904(a)(3) (2015), as a Board decision may be vacated when there is a prejudicial failure to afford an appellant a personal hearing.

Given the history discussed above, the Board finds that, as good cause has been shown, the appellant should be afforded another opportunity to attend her requested Board videoconference hearing.  As videoconference hearings are scheduled by the RO, a remand is necessary.  See 38 C.F.R. §§ 20.700, 20.704(a) (2015).

Accordingly, the case is REMANDED for the following action: 

The appellant should be scheduled, in accordance with appropriate procedures, for a videoconference hearing before a Veterans Law Judge.  38 U.S.C.A. § 7107 (West 2014).  A copy of the notice to the appellant of the scheduling of the hearing should be placed in the record, keeping in mind the 30-day advance notice requirement specified at 38 C.F.R. § 19.76 (2015).  

The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




